DETAILED ACTION
                                                  REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  04/22/2022 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”analyzing, by the device, the target mapping to identify an unmapped element in the target mapping; determining, by the device and using a migration analysis model, a candidate mapping, for the unmapped element, between a set of the source data and a target element of the target elements, wherein the migration analysis model has been trained based on historical data associated with previous data migrations involving the source platform and the target platform; providing, by the device and to a user device, a notification that identifies the candidate mapping, to permit the user device to provide a user selection associated with verifying the candidate mapping; receiving, by the device, the user selection; and migrating, by the device, the source data to the target platform according to the target mapping and the user selection”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 2-7, 9-14, 16-20 are allowed at least by virtue of their dependency from claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 05, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153